Citation Nr: 0821352	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-06 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for residuals of 
pneumonia.

3.  Entitlement to service connection for swollen glands in 
the ears.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1973 to 
July 1975 and from January 1977 to October 1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a 
psychiatric disorder was last denied in a January 1985 rating 
action; the evidence submitted since 1985 raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection.

2.  The evidence shows that the veteran is currently 
diagnosed with a psychiatric disorder the onset of which has 
been linked to his time in service by a credible medical 
opinion.  

3.  The medical evidence fails to show a current disability 
related to pneumonia.

4.  The medical evidence fails to show a current disability 
related to swollen glands of the ear.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

2.  Criteria for service connection for a psychiatric 
disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).
3.  Criteria for service connection for residuals of 
pneumonia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  Criteria for service connection for swollen glands have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's claim for service connection for a psychiatric 
disorder was denied by rating decisions in December 1976 and 
November 1980, and a claim to reopen was denied in a January 
1985 rating action.  The veteran failed to perfect an appeal 
regarding these decisions, and they became final.  
Nevertheless, the law provides that a previously denied claim 
may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 
3.156, 20.302, 20.1103.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

At the time of last prior denial of his claim for service 
connection of a psychiatric disorder, the evidence included: 
service medical records from both the veteran's first and 
second periods of active duty; VA treatment records from 
March to July 1976 (between his two periods of active duty) 
in which he veteran complained about nervousness, and it was 
noted that he had a history of a neuropsychiatric condition 
while in Korea; a VA examination report from December 1976 
which found that while the veteran had sought some treatment 
for anxiousness following service there was no mental 
disorder present.  

Since his most recent denial in January 1985, new evidence 
has been submitted, including an October 2004 psychiatric 
evaluation by the veteran's private doctor who diagnosed the 
veteran with recurrent major depression with psychotic 
features and with schizophrenia and opined that the veteran 
developed his psychotic features during his military service.  

As the private medical opinion diagnosed the veteran with a 
current psychiatric disorder and related the onset of the 
illness to the veteran's time in service, this opinion is 
considered to be both new and material; and the veteran's 
claim is therefore reopened.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Psychiatric disorder

The veteran is currently diagnosed with a psychiatric 
disorder which he contends had its onset while he was in 
service.  

The veteran initially entered service in July 1973 at which 
time he was found to be psychiatrically normal.  He served 
for two years and was pronounced to be psychiatrically normal 
at separation.  VA treatment records from March to July 1976 
(between his two periods of active duty) show that the 
veteran complained about nervousness, and it was noted that 
he had a history of a neuropsychiatric condition while in 
Korea.  The veteran underwent group therapy and was 
prescribed medication to treat his anxiety.  The veteran also 
initially filed a claim for service connection for a nervous 
condition in May 1976.

The veteran was provided with a VA examination in December 
1976 at which the examiner noted that the veteran was very 
anxious coming out of the service, and noted that the veteran 
had received treatment from VA before deciding that the 
treatment was making him worse.  Following the examination, 
the examiner concluded that the veteran did not have a mental 
disorder.

The veteran then reenlisted in the service in January 1977.  
In March 1977, the veteran was noted to have a condition that 
might result in impaired judgment and he was suspended for 60 
days pending psychological evaluation.  The veteran was 
diagnosed with situational anxiety in March 1977.  In May 
1977, this suspension was extended indefinitely.  

A VA treatment record from September 1983 assessed the 
veteran with a general anxiety disorder.  Private treatment 
records from 2001 continue to show treatment for a variety of 
psychiatric symptoms; and the veteran was even hospitalized 
for depressive symptoms. 

In October 2004 the veteran's private doctor, Dr. Coira, who 
had been treating the veteran since 1999, evaluated the 
veteran.  Dr. Coira traced the veteran's psychiatric 
symptomatology since his initial enlistment in the service, 
noting that the veteran was treated by VA in March 1976 for 
symptoms such as nervousness, insomnia, nightmares, anxiety, 
instinct of attacking people, headaches, restlessness and 
fighting.  Dr. Coira noted that the veteran voluntarily 
returned to service in January 1977 where he began feeling 
symptoms of depression, anxiety, and psychotic features.  It 
was noted that the veteran was left in isolation in the 
barracks while the other soldiers were in the field training.  
It was noted that the veteran had worked for the VA hospital 
from his discharge from service until 1993 when he began 
working for the post office.  However, Dr. Coira noted that 
ever since the veteran had returned from service he had had 
difficulty with people (including family members and 
neighbors).  The veteran also had trouble with his depression 
at work.  The doctor did note that the veteran's condition 
was stable at the moment.  Nevertheless, Dr. Coira diagnosed 
the veteran with recurrent major depression with psychotic 
features and with schizophrenia and he stated that the 
veteran was treated with antipsychotic medication during 
service and he developed his psychotic features during his 
military service.  

While several medical examinations found the veteran to be 
psychiatrically normal during his first period of service and 
even following group psychiatric treatment in the year after 
his initial discharge, the veteran was suspended from duty 
pending a psychiatric evaluation within two months of 
reenlisting, and he was eventually discharged from service 
less than a year after reenlisting.  These psychiatric 
symptoms have persisted since that time, although it is noted 
that they have not prevented the veteran from working or 
raising a family; and the veteran has now been diagnosed with 
a psychiatric disability.

The evidence of record shows that the veteran is currently 
diagnosed with a psychiatric disorder the onset of which has 
been linked to his time in service by a credible medical 
opinion of record.  Therefore, the criteria for service 
connection have been met, and the veteran's claim is granted. 

Swollen Glands

The veteran contends that he has a problem with swollen 
glands (ears) which originated in service.

Medical examinations in May and July 1975 found the veteran's 
ears to be normal and neither examination report mentioned 
any swollen glands.  The veteran also denied any ear trouble 
on his medical history survey in May 1975.  At a VA 
examination in December 1976 the veteran's ears were found to 
be normal.  At a separation physical in September 1977, there 
again was no mention of any swollen gland problem.

Post-service VA treatment records similarly fail to show any 
gland problem. 

Accordingly, the Board finds that evidence of a present 
disability has not been presented in the case of the 
veteran's swollen glands; and, in the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the 
veteran's claim of entitlement to service connection for 
swollen glands is denied.

Pneumonia

The veteran contends that he contracted pneumonia while in 
service that he believes should be service connected.

Service medical records are silent for any treatment of 
pneumonia.  An x-ray of the veteran's chest in August 1976 
was normal.  Medical examinations in May and July 1975 found 
the veteran's lungs and chest to be normal and neither 
examination report mentioned pneumonia.

At a VA examination in December 1976, the veteran stated that 
he had had pneumonia while in the army in 1974.  However, a 
chest x-ray was negative and the examiner found that the 
veteran's respiratory system was normal.  The examiner stated 
that there was no chest pathology found.  At a separation 
physical in September 1977, there again was no mention of 
pneumonia.

Post-service VA treatment records similarly fail to show any 
residuals of pneumonia. 

While the veteran believes that he should be service 
connected for pneumonia, he is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran cannot diagnosis himself with pneumonia or its 
residuals. 

Accordingly, the Board finds that evidence of a present 
disability has not been presented in the case of the 
veteran's alleged pneumonia residuals; and, in the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, the veteran's claim of entitlement to service 
connection for pneumonia is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In light of the result with regard to the veteran's claim for 
a psychiatric disorder, a detailed discussion of VA's various 
duties to notify and assist is unnecessary (because any 
potential failure of VA in fulfilling these duties is 
harmless error).

Required notice was completed with regard to the claims for 
swollen glands and pneumonia residuals by a letter dated in 
July 2005, which informed the veteran of all four elements 
required by the Pelegrini II Court as stated above.  

VA and private treatment records have been obtained as have 
the veteran's service medical records from both periods of 
active duty.  While the veteran was not provided with a VA 
examination, no medical evidence of a current disability 
related to either pneumonia residuals or swollen glands has 
been presented.  Therefore, the duty to provide a VA 
examination is not triggered.  Additionally, the veteran was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims regarding pneumonia and 
swollen glands, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

New and material evidence has been presented and the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder is reopened.

Service connection for a psychiatric disorder is granted.

Service connection for swollen glands in ears is denied.

Service connection for pneumonia is denied.


______________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


